Case: 11-41141    Document: 00512116928    Page: 1   Date Filed: 01/17/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                            January 17, 2013
                              No. 11-41141
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk




LOUIS LEON WALTERS,

                                         Plaintiff-Appellant,

versus

UNITED STATES MARSHALS SERVICE;
HENRY PATTERSON, Sheriff, Liberty County Jail;
TIM NEW, Community Education Centers, Liberty County Jail;
MEDICAL STAFF, Liberty County Jail;
UNIDENTIFIED CORRECTIONAL OFFICERS,
Correction Officers Liberty County Jail,

                                         Defendants-Appellees.




                Appeals from the United States District Court
                      for the Eastern District of Texas
                              No. 1:10-CV-544
     Case: 11-41141       Document: 00512116928         Page: 2     Date Filed: 01/17/2013

                                       No. 11-41141

Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Louis Walters, Texas prisoner # 1714211, filed the instant interlocutory
appeal of an order denying a motion for appointment of counsel in his 42 U.S.C.
§ 1983 suit alleging that he was given inadequate medical care at the Liberty
County Jail. He argues that the district court abused its discretion in denying
the motion. The interlocutory order is immediately appealable. See Robbins v.
Maggio, 750 F.2d 405, 413 (5th Cir. 1985).
       Walters’s case, however, does not raise complex legal or factual issues.
Additionally, his pleadings indicate that he has the ability to present his case
adequately, and there is no indication that he would be unable to investigate
adequately. Therefore, the district court did not abuse its discretion in denying
Walters’s request for counsel. See Ulmer v. Chancellor, 691 F.2d 209, 212, 213
(5th Cir. 1982). Because he has not shown that exceptional circumstances war-
rant the appointment of counsel, the motion is denied. See Cooper v. Sheriff,
Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
       Walters also contends that the conditions of confinement were inhumane
because he was deprived of necessary medications and that the defendants were
deliberately indifferent to his medical needs. Because the district court has not
entered a final, appealable order adopting the magistrate judge’s recommenda-
tion dismissing those claims, this court does not have jurisdiction over them. See
Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004).
       The order denying appointment of counsel is AFFIRMED. The motion for
appointment of counsel is DENIED. The appeal is DISMISSED in part.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2